               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

KERI NICOLE ANDERSON,                        )
                                             )
                    Plaintiff,               )
                                             )
vs.                                          )         No. CIV-18-530-C
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social                )
Security                                     )
                                             )
                    Defendant.               )

             ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Gary M. Purcell on January 7, 2019. The court file

reflects that no party has objected to the Report and Recommendation within the time limits

prescribed. Therefore, the Court adopts the Report and Recommendation in its entirety.

      Accordingly, the Report and Recommendation (Dkt. No. 19) of the Magistrate

Judge is adopted and the decision of the Commissioner denying disability insurance

benefits is affirmed. A judgment shall enter accordingly.

      IT IS SO ORDERED this 11th day of February, 2019.
